DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2022 has been entered.
Response to Amendment/Arguments
Applicant’s arguments, filed August 9, 2022, with respect to claims 1, 3-4 and 8-12 have been fully considered and are persuasive in light of the amendments.  The rejection of May 9, 2022 has been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claim 13-20 directed to an invention non-elected without traverse.  Accordingly, claims 13-20 have been cancelled.



Allowable Subject Matter
Claims 1, 3-4 and 8-12 allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination appears to teach, suggest or render obvious the invention of at least claim 1.
Claim 1 teaches a cathode for an electrochemical cell comprising the elements therein. Notably, the claim requires a cathode rod that is at least substantially cylindrical and has uniform characteristics across an entire radius of the substantially cylindrical cathode rod, wherein an at least substantially cylindrical conducting tube is embedded within the cathode rod. Huang et al. (US 2004/0058235) teaches a battery cell (i.e. electrochemical cell) comprising a central cathode (i.e. cathode rod) (Fig. 3, #122b) that is substantially cylindrical wherein a central cathode current collector (Fig. 4, #140) is positioned within the cathode rod. Roumi et al. (US 2013/0189592) teaches an electrochemical cell comprising a tube shaped cathode current collector (i.e. cylindrical conducting tube) (Fig. 24A, #2404) positioned within a cathode rod (Fig. 24A, #2402). However, the claimed uniform characteristics across an entire radius of the substantially cylindrical cathode rod is not taught in Huang et al. (as the current collector is in the center) or Roumi (as there is a hollow section in the center, Fig. 24A, #2401). There is no suggestion or motivation to arrive at the claimed invention (wherein a cathode for an electrochemical cell comprising a cathode rod that is at least substantially cylindrical and has uniform characteristics across an entire radius of the substantially cylindrical cathode rod, wherein an at least substantially cylindrical conducting tube is embedded within the cathode rod). Thus, none of the prior art alone or in combination renders obvious the claimed invention. Since claims 3-4 and 8-12 are dependent upon claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”’
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729